Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 28-44 of G. Tsai et al., US 17/306,005 (May 3, 2020) are pending and are rejected.  

Drawings
Corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for the following reasons.
Applicant filed a complete set of drawings with the application on May 3, 2021 that was found to be non-compliant (for informalities) as set forth in the Notice to File Corrected Application Papers, issued by the Office on May 26, 2021.  In response, on July 22, 2021, Applicant filed a drawing set that is missing corrected Figures 1, 2, 6, 9, 13-15, 18, 20 and 21.  Applicant is required to file a new set of corrected drawings that includes all Figures 1-22, to correct the informalities as set forth the Notice to File Corrected Application Papers issued on July 22, 2021.  

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 28-44 are rejected under 35 U.S.C. 112(a) because the specification, while enabling one of skill in the art to make and use:

A method for treating a disease in a subject, the method comprising: administering to a subject in need thereof an effective amount of a co-crystal of sodium benzoate and a co-former, wherein the co-former is a compound of Formula (I), wherein the disease is schizophrenia, depression, and anxiety disorders,
(note that the claims are not considered enabled for “reducing the risk” of any of the foregoing diseases)
does not reasonably enable one of skill in the art to make and use the full scope of:

A method for treating or reducing the risk of a disease in a subject, the method comprising: administering to a subject in need thereof an effective amount of a co-crystal of sodium benzoate and a co-former, wherein the co-former is a compound of Formula (I), wherein the disease is a neuropsychiatric disorder, which is selected from the group consisting of psychotic disorders, , Alzheimer's disease, dementia, mild cognitive impairment, benign forgetfulness, closed head injury, autistic spectrum disorder, Asperger' s disorder, attention deficit hyperactivity disorders, obsessive compulsive disorder, tic disorders, childhood learning disorders, premenstrual syndrome, bipolar disorders, post-traumatic stress disorder, chronic pain, eating disorders, addiction disorders, personality disorders, Parkinson's disorder, Huntington's disorder and amyotrophic lateral sclerosis, and wherein the glucose  or lipid metabolic disorder, which is selected from the group consisting of obesity, diabetes, hypercholesterolemia, hypertension, and hyperlipidemia.

As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph: The nature of the invention; The breadth of the claims;  The state of the prior art; The level of one of ordinary skill; The level of predictability in the art; The existence of working examples; The amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. The Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 

Nature of Invention/Breadth of the Claims

The invention is drawn to a method of treating or reducing the risk of a disease in a subject comprising administering to the subject an effective amount of a co-crystal of sodium benzoate and a co-former of Formula (I), wherein per independent claim 28 the disease is a neuropsychiatric disorder or a glucose or lipid metabolic disorder, claim 43 limits claim 28 to a listing of more specific diseases/disease genera, and claim 44 limits claim 28 to obesity, diabetes, hypercholesterolemia, hypertension, and hyperlipidemia.  

The disease genera of claims 28, 43 and 44 are broad.  For example, the claim 28 recitation of “neuropsychiatric disorders” encompasses a number of mechanistically divergent conditions may stem from multiple genetic and environmental factors. 
Neuropsychiatric disorders are disorders of cognition. B. Sahakian et al., Philosophical Transactions B (2015) (“Sahakian”) (see Sahakian at page 2, col. 1).  Cognitive manifestations of neuropsychiatric disorders include disturbances in the regulation of attention (attentional biases), learning (aberrant learning), and in top– down regulation by the prefrontal cortex. Sahakian at page 2, col. 1.  Furthermore, impairments of memory and executive function have been found in many neuropsychiatric disorders. Sahakian at page 2, col. 1.  Many neuropsychiatric disorders have a neurodevelopmental origin and an onset or prodromal stage in childhood.  Sahakian at page 2, col. 1.  

Claim 43 is facially broad based on the fact that it lists over twenty-five different neuropsychiatric disorders.  But even within the claim 43 listing there are disease genera that are themselves broad.  For example, the claim 43 disease genera of psychotic disorders itself if broad and may have different causes/mechanisms.  For example, Liberman teaches that psychoses can be categorized into three broad groups: idiopathic psychoses, psychoses due to medical conditions, and toxic psychoses.  J. Liberman et al., The New England Journal of Medicine, 270-280 (2018) (see Liberman at page 270) 1.  Lieberman further teaches that as a consequence of their pathology, many disorders that have different causes and pathophysiological characteristics have altered neurotransmission in the dopamine and glutamate pathways of the hippocampus, midbrain, corpus striatum, and prefrontal cortex (Fig. 2), which leads to the emergence of psychotic symptoms.  In another example, Grassetto teaches that Dementia is not a single nosological entity and many types of dementia exist and may be classified as follows: (a) reversible dementia, if resulting from another disease (generally infective, metabolic, or psychiatric conditions, tumoral lesions, normal pressure hydrocephalus); (b) vascular dementia; and (c) neurodegenerative primary dementia.  G. Grassetto et al., Nuclear Medicine Communications, 1085-1092 (2015) (see page 1085, col. 2).

Claim 44 is also broadly directed to disease genera that may have different underlying causes and mechanisms.  For example, Obesity is a complex, heritable trait influenced by the interplay of genetics, epigenetics, metagenomics and the environment.  V. Thaker, 28 Adolesc Med State Art Rev., 379-405 (2017). For example, Maury teaches that obesity contribute to pathogenesis of the metabolic syndrome and adipokines with pro-inflammatory properties are overproduced with increasing adiposity body fat distribution is associated with metabolic disorder and cardiovascular disease, and mechanisms responsible for this association are still unknown. However, Maury proposes a direct effect of visceral adipose tissue depots on insulin resistance, lipoprotein metabolism, and blood pressure. Maury teaches that Targeting the changes in the cellular composition of AT, the molecular mechanisms leading to these changes and the altered production of adipokines (or their receptors/action) may have therapeutic potential in the management of the MS (Maury, Page 2 col. 2). See Maury et. al. Molecular and Cellular Endocrinology, Volume 314, Issue 1, 2010, Pages 1-16.

State of the Art/Predictability
Enabled Diseases 
The claims are enabled for treating schizophrenia, depression, and anxiety disorders for the following reasons.  Regarding Schizophrenia, Lane et. al. JAMA Psychiatry. 2013; 70(12):1267–1275 (“Lane”) teaches the efficacy of sodium benzoate as an adjuvant therapy for the treatment of schizophrenia, and reported significant improvement of variety of symptoms and neurocognition in patients with chronic schizophrenia Lane at Abstract.  
Further regarding schizophrenia and also depression, U.S. patent application US 20100189818 A1 discloses data supporting the use of benzoic acid salt for treating schizophrenia (Example 2 page 15) and depression (Example 3, page 16). comprising administering to a patient with a neuropsychiatric disorder a benzoic acid, benzoic acid salt, and/or benzoic acid derivative, and/or a sorbic acid, sorbic acid salt, and/or sorbic acid derivative, in combination with a neuropharmacological agent [Abstract]. 

Regarding depression and also anxiety, Lai teaches the effect of D-amino acid oxidase inhibitor, sodium benzoate in relieving the symptoms of depression and anxiety (Lai Abstract). Lai teaches that chronic stress will induce depression and excess of excitatory glutamatergic neurotoxicity toward amygdala, and treatment with sodium benzoate can prevent excitotoxicity-induced death and enhance neural plasticity through inhibition of astroglia D-amino oxidase. Lai also teaches that sodium benzoate can activate the inhibitory glycinergic receptor to control glutamatergic excitotoxicity and enhance synaptic plasticity (Lai, Discussion). See C. Lai J Neuropsychiatry Clin Neurosci. 2013 Winter;25(1):E50-1. 

Unpredictability in the Art
The art respecting treatment of neuropsychiatric disorders is unpredictable as evidenced by art as the relevant filing date.  For example, Lee teaches that:there are four primary reasons why it is difficult to develop therapeutic agents against neuropsychiatric disorders: 
(1) CNS disorders have a complex etiology (heterogeneity; gene to environment), 
(2) limitations of understanding pathophysiology in neuropsychiatric disorders, 
(3) lack of appropriate biomarkers and/or molecular targets, and 
(4) lack of appropriate animal models

H. Lee et al., Schizophrenia Research and Treatment (2016) (“Lee”) (see page 2, col. 1).  Lee further teaches that: “[s]ince the etiological complexity restricts our understanding of pathophysiology of CNS disorders, it is difficult to identify and/or characterize appropriate biomarkers and/or molecular targets. As a result, it is difficult to evaluate the mechanism(s) of action of therapeutic agents”.  Lee at page 2, col. 1.  
In another example, Gibbs teaches that “The genetic complexity, clinical variability, and inaccessibility of affected tissue in neurodegenerative and neuropsychiatric disorders have largely prevented the development of effective disease-modifying therapeutics”.  R. Gibbs et al., Cell Stem Forum, 21-24 (2018)2.  Gibbs further teaches that “CNS disorders result from a complex interplay between genetics and environment, and likely represent a broad categorization of many different molecular pathologies leading to uniform clinical presentations” [Gibbs at page 21, col. 2.  At page 2, col. 3]. Gibbs further lists a number of significant challenges in developing therapeutics to treat neuropsychiatric disorders, for example, “the biological pathways driving key pathogenic processes remain largely unknown, making it difficult to identify discrete drug targets that modify disease progression”.  
And while claim 43 lists treatment of “attention deficit hyperactivity disorders”, in contrast, the adverse effect of sodium benzoate has been reported in such treatment. For example, Bateman et. al. (Arch Dis Child. 2004 Jun;89(6):506-11) teach the adverse effect of sodium benzoate preservative on attention deficit hyperactivity disorders in children, by eliminating the sodium benzoate from children’s diet which resulted in significant reductions in hyperactive behavior during the withdrawal phase [Bateman, Abstract].
In another example, Ritchie teaches that Despite decades of research, a cure or effective preventative treatment for dementia remains elusive.  C. Ritchie et al., 7 Alzheimer’s Research & Therapy, 1-11 (2015) (see Abstract).  Ritchie provides and in-depth discussion of challenges regarding treatment of dementia, including difficulty in diagnosis and problems with translating animal models to humans.  Ritchie concludes that dementia 'cure' remains elusive and that problems with trial design, endpoint definitions and analysis may be contributory.  Ritchie at page 9, col. 1.  
Regarding the unpredictability of claim 44, Fischer teaches that the basis of treating hyperlipidemia remains diet, physical exercise and weight reduction, and “treating young patients with hyperlipidemia as primary prevention remains problematic” [Fischer Abstract]. Fischer teaches the difficult path to treating hyperlipidemia stating that “to date, the correlation of low high-density lipoprotein cholesterol (HDL-C) and atherosclerosis is controversial. Patients with high levels of HDL-C appear to be at low risk for atherosclerosis, however studies which aimed to show a cardioprotective effect of raising high-density lipoprotein cholesterol failed. Using medications to raise high-density lipoprotein cholesterol did not result in a significant reduction of cardiovascular events [Fischer page 194 col. 2]. See S. Fischer et. al. (Atherosclerosis Supplements, Volume 18, 2015, Pages 194-198, ISSN 1567-5688).  In another example, Thaker teaches that Obesity is a complex, heritable trait influenced by the interplay of genetics, epigenetics, metagenomics and the environment.  V. Thaker, 28 Adolesc Med State Art Rev., 379-405 (2017).  

In summary, the art of record teaches that treatment of neuropsychiatric disorders (including the more narrow claim 43 listing of neuropsychiatric disorders) and glucose or lipid metabolic disorders (including the more narrow claim 44 listing) is unpredictable due to the range of underlying causes, complex etiologies, and different disease mechanisms. 

Guidance in the Art and Specification

The art of record does not disclose co-crystals similar in composition and structure reported to have the claimed activity. Further, neither the art of record nor the specification provides any reasonable correlation between sodium benzoate and treatment of the claimed diseases.  Neither the art of record nor the specification provides any statistically relevant data documenting the activity of sodium benzoate in the treatment of the diseases claimed.  
The exemplary embodiments of the specification in this case only sets forth a method of preparing co-crystal of sodium benzoate and a co-former wherein the co-former is sorbic acid, trans-cinnamic acid, and nicotinic acid.  It should be noted that the claims add a level of complexity because independent claim 28 recites that the sodium benzoate is co-crystallized with a co-former of Formula (I) and neither the art of record nor the specification provides guidance with respect to which particular compound of formula (I) to select to treat a specific disease.  

Thus, the specification is very narrow compared to the claim breadth. There are no tests or studies directed to a method of treating the recited diseases and disorders, and no art recognized tests for predicting the efficacy of the claimed co-crystals. 

The Quantity of Experimentation Needed Is Undue
Upon balancing the unpredictability in the art, the lack of correlation in the prior art or specification between sodium benzoate and the claimed treatment, and the lack of working examples, the quantity of experimentation is undue.  
The claims are broadly directed to treatment of “neuropsychiatric disorder or a glucose or lipid metabolic disorder” but neither the art of record nor the specification teach any working models, mechanisms of action, or other reasonable correlation linking the claimed co-crystals of sodium benzoate to treatment of the full scope of diseases claimed.  In this regard, as discussed above, the claimed breadth of diseases is large and the claimed diseases have different mechanisms, underlying causes and etiologies.  

The art of record teaches significant unpredictability in the treatment of neuropsychiatric disorders and glucose or lipid metabolic disorders. For example, Gibbs lists a number of significant challenges in developing therapeutics to treat neuropsychiatric disorders: “the biological pathways driving key pathogenic processes remain largely unknown, making it difficult to identify discrete drug targets that modify disease progression”.  Gibbs at page 3, col. 3.   In another example, Ritchie teaches that despite decades of research, a cure or effective preventative treatment for dementia remains elusive.  Ritchie at Abstract.

The complex etiology and divergent mechanisms of claimed diseases and disorders and unpredictability taught by the art of record impose significant challenges in developing therapeutics to treat the claimed neuropsychiatric disorders and the claimed glucose or lipid metabolic disorders.  The specification does not supplement the art of record with the additional guidance needed to enable the full claim scope.  Rather, the specification provides almost no guidance in this regard.  

In sum, the primary factors underling this 112 rejection are lack of guidance in the specification and art of record; particularly a lack of a disclosed reasonable correlation between sodium benzoate and treatment of the claimed diseases.  Further, neither the art of record nor the specification discloses or propose a therapeutic mechanism by which sodium benzoate could be predicted to treat the full scope of claimed diseases.  These primary factors are balanced with the large number of mechanistically diverse diseases claimed and the unpredictability in treating these diseases to establish a prima facie case that the experimentation required by one of skill in the art to practice the full claim scope is undue.  

Claim 28 recitation “reducing the risk”

Independent Claim 28 recites “reducing the risk” of a disease in a subject comprising administering to the subject an effective amount of a co-crystal of sodium benzoate and a co-former of Formula (I), wherein the disease is a neuropsychiatric disorder or a glucose or lipid metabolic disorder, whereas dependent claims 43 and 44 further limit claim 1, as far as, the species of the neuropsychiatric disorder and the lipid or glucose metabolic disorder.
The specification provides no guidance regarding “reducing the risk” of a disease in a subject, how do identify subjects who are at risk, and there are no examples/studies/guidance on how administering an effective amount of the claimed co-crystal will reduce the risk of a claimed disease.

While the prior art teaches a correlation between sodium benzoate to and treating schizophrenia the specification and art of record are silent on sodium benzoate in “reducing the risk” of schizophrenia or the other claimed diseases. In view of the lack of guidance and unpredictability, the experimentation required by the recitation “reducing the risk” of a claimed disease (for example, schizophrenia) in a subject comprising administering to the subject an effective amount of a co-crystal of sodium benzoate and a co-former is undue.  Rather, Lee teaches that the etiological complexity of CNS disorders (e.g., schizophrenia) stems from multiple genetic and environmental factors. Lee ta page 2, col. 1.  Lee teaches that since the etiological complexity restricts our understanding of pathophysiology of CNS disorders, it is difficult to identify and/or characterize appropriate biomarkers and/or molecular targets.  Lee ta page 2, col. 1.  In another example, Grassetto teaches that “[t]he diagnosis of dementia is still essentially clinical and it is currently made in terms of probability as the certainty of diagnosis can be reached only on post-mortem tissue examination”.  Grassetto at page 1086, col. 1.  
Per the above discussion, neither the art of record nor the specification teaches one of skill how to predict whether one is at risk of developing, for example schizophrenia or dementia. If one of skill cannot predict schizophrenia, one of skill cannot practice the claim 28 recitation of “reducing the risk” of schizophrenia; at least without developing appropriate prediction methods (for example, biomarkers), which development the art teaches has not been attained as of the relevant filing date.  The specification provides no guidance supplementing the deficiencies of the art of record.  Accordingly, a prima facie case is made that the experimentation required by one of skill in the art to practice the full claim scope of “reducing the risk” is undue

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required.  MPEP 2124.  
        2 Later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required.  MPEP 2124.